Wendell L. GRIFFEN, Judge, concurring. I agree that we must vacate the order approving the rate increase entered by the Arkansas Public Service Commission in this appeal and that we must remand the matter to the Commission. As stated in my concurring opinion in the companion appeal, CA 00-855, I hope the parties will request rebriefing and a second oral argument after the record has been supplemented by the addition of the parity order upon which both Commission decisions appear to rest. The need for the parity order is more obvious and compelling in this case. Here, the Commission has approved a rate increase based upon the parity order that, strangely, was never made part of the record. I do not begin to understand how we can be expected to intelligendy determine whether the rate decision is supported by substantial evidence and upon the exercise of the Commission’s regular pursuit of its authority when the decision is based on an order that we are not allowed to read.